Appeal by the *731defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered May 12, 2008, convicting him of grand larceny in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the record demonstrates that his written and oral waivers of his right to appeal were intelligently, knowingly, and voluntarily made (see generally People v Lopez, 6 NY3d 248, 256 [2006]; see People v Alvarez, 57 AD3d 688 [2008]; see also People v Correa, 53 AD3d 587 [2008]; People v Whitfield, 52 AD3d 748 [2008]; People v Gray, 51 AD3d 945 [2008]). Consequently, the defendant’s valid waiver of his right to appeal forecloses appellate review of his challenges to the procedures employed by the sentencing court in its determination regarding restitution (see People v Callahan, 80 NY2d 273, 280-281 [1992]; People v Alvarez, 57 AD3d at 688; People v Caba, 238 AD2d 603 [1997]; see also People v Chatmon, 46 AD3d 833, 833-834 [2007]). Rivera, J.P., Balkin, Leventhal and Lott, JJ., concur.